             Case 5:19-cv-04022-HLT Document 52 Filed 09/21/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

STEVEN DEHART,

              Plaintiff and Counter Defendant,

        vs.                                                   Case No. 5:19-cv-04022-HLT-KGG

COUNTY BOARD OF COMMISSIONERS
OF RILEY COUNTY,

              Defendant and Counter Claimant.


                                     Stipulation of Dismissal

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties who have appeared hereby stipulate

that all claims by plaintiff against defendant, and all claims by defendant against plaintiff are

hereby dismissed with prejudice. The parties shall bear their own costs and fees.

 s/Stephen D. Lanterman                    s/David R. Cooper
 Stephen D. Lanterman, #18844              David R. Cooper                      #16690
 Kelly J. Trussell, #23161                 Fisher, Patterson, Sayler & Smith, LLP
 Sloan, Eisenbarth, Glassman, McEntire & 3550 S.W. 5th Street
 Jarboe, LLC                               Topeka, Kansas 66606
 534 South Kansas Avenue, Suite 1000       (785) 232-7761 | (785) 232-6604 (fax)
 Topeka Kansas 66603-3432                  dcooper@fisherpatterson.com
 Off: (785) 357-6311 | Fax: (785) 357-0152 Attorneys for Defendant
 slanterm@sloanlawfirm.com
 ktrussell@sloanlawfirm.com
 Attorneys for Plaintiff




{T0468148}                                       -1-
